

Exhibit 10.18




First Amendment to Amended and Restated Credit Agreement


This First Amendment to Amended and Restated Credit Agreement (herein, the
"Amendment") is entered into as of August 19, 2005 by and among RC2 Brands, Inc.
("RC2 Brands"), RC2 South, Inc. ("RC2S"), Learning Curve International, Inc.
("LCI"), The First Years Inc. ("TFY"), Racing Champions Worldwide Limited
("RCWL"; RC2 Brands, RC2S, LCI, TFY, and RCWL being referred to herein
collectively as the "Borrowers"), Harris N.A., successor by merger with Harris
Trust and Savings Bank, as Administrative Agent, and the Lenders party hereto.


Preliminary Statements


A.    The Borrowers, the Lenders and the Administrative Agent entered into an
Amended and Restated Credit Agreement dated as of September 15, 2004 (the
Amended and Restated Credit Agreement being referred to herein as the "Credit
Agreement"). All capitalized terms used herein without definition shall have the
same meanings herein as such terms have in the Credit Agreement.


B.    The Borrowers have requested that the Required Lenders increase the amount
of investments, loans and advances permitted under Section 8.9(j) of the Credit
Agreement and waive the Borrowers' existing non-compliance with Section 8.9 of
the Credit Agreement, and the Required Lenders are willing to do so under the
terms and conditions set forth in this Amendment.


Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


Section 1.
Amendment.



Subject to the satisfaction of the conditions precedent set forth in Section 3
below, Section 8.9(j) of the Credit Agreement shall be and hereby is amended and
restated in its entirety to read as follows:


"(j)    other investments, loans, and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $3,000,000 in the aggregate
at any one time outstanding."


Section 2.
Existing Default and Waiver.



The Borrowers acknowledge that prior to giving effect to this Amendment, the
Borrowers are in default of their obligations under Section 8.9 of the Credit
Agreement by reason of the Company's investment in Meteor The Monster Truck
Company, LLC in an amount in excess of that permitted by Section 8.9(j) of the
Credit Agreement prior to giving effect to this Amendment (the "Existing
Default"). Upon the effectiveness of this Amendment as hereinafter set forth,
the Required Lenders hereby waive the Existing Default.


The foregoing waiver is limited to the matter stated herein. From and after the
effective date of this Amendment, the Lenders expect and require the Borrowers
to comply with the express requirements of Section 8.9 of the Credit Agreement,
as amended hereby, and all other terms of the Credit Agreement and the other
Loan Documents.



--------------------------------------------------------------------------------


 
Section 3.
Conditions Precedent.



The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:


3.1.    The Borrowers and the Required Lenders shall have executed and delivered
this Amendment.


3.2.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.


Section 4.
Representations.



In order to induce the Lenders to execute and deliver this Amendment, the
Borrowers hereby represent to the Lenders that, as of the date hereof, the
representations and warranties set forth in Section 6 of the Credit Agreement
are and shall be and remain true and correct (except that the representations
contained in Section 6.5 shall be deemed to refer to the most recent financial
statements of the Company delivered to the Lenders) and the Borrowers are in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default (other than the Existing Default being waived pursuant to
Section 2 hereof) has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.


Section 5.
Miscellaneous.



5.1.    Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.


5.2.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. This Amendment
shall be governed by the internal laws of the State of Illinois.


[Signature Pages Follow.]

2

--------------------------------------------------------------------------------



This First Amendment to Amended and Restated Credit Agreement is entered into as
of the date and year first above written.


RC2 Brands, Inc.
RC2 South, Inc.
Learning Curve International, Inc.
The First Years Inc., a Massachusetts corporation
Racing Champions Worldwide Limited




By   /s/ Curtis W. Stoelting                                                   
Name: Curtis W. Stoelting
Title: Chief Executive Officer of RC2
Brands, RC2S and LCI, President of TFY
and Director of RCWL

3

--------------------------------------------------------------------------------



Accepted and agreed to as of the date and year first above written.


Harris N.A., Successor by Merger with
Harris Trust and Savings Bank, in its
individual capacity and as Administrative
Agent




By    /s/ Patrick J. McDonnell                              
Name  Patrick J. McDonnell
Title    Managing Director


National City Bank of the Midwest




By   /s/ Jennifer L. Kofod                                    
Its  Senior Vice President                           


U.S. Bank National Association




By   /s/ Jason C. Nadler                                      
Its  Vice President                                      


LaSalle Bank National Association




By   /s/ Michael F. Perry                                   
Its  Vice President                                     


Fifth Third Bank (Chicago), a Michigan
Banking Corporation




By   /s/ Kim Puszczewicz                                 
Its  Vice President                                   


The Northern Trust Company




By   /s/ Jeffrey B. Clark                                   
Its  Senior Vice President                      

4

--------------------------------------------------------------------------------



Associated Bank, N.A.




By   /s/ Thomas E. O'Hare                             
Its  Executive Vice President               


Charter One Bank N.A.




By   /s/ Raullo M. Eanes                              
Its  Vice President                                

 
M&I Marshall & Ilsley Bank




By   /s/ Ronald Carey                                 
Its  Vice President                              


By   /s/ James R. Miller                               
Its  Vice President                              

 
5